Exhibit 10.59

 

 

December 22, 2006

 

Mr. Eugene A. Castagna
[Address 1]

[Address 2]

 

Re:        Amendment to Employment Letter Agreement

 

Dear Eugene:

 

The purpose of this letter is to amend the employment letter agreement provided
to you by BED BATH & BEYOND INC. dated as of March 1, 2000 (the “Agreement”)
with the intent of facilitating compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the applicable regulations
thereunder. We intend that the changes in the time and form of payment of the
benefits payable under the Agreement comply with the transition rule provided
under Notice 2005-1, Q&A 19(c), as modified by subsequent proposed regulations
under Section 409A of the Code. All capitalized terms not defined herein shall
have the meaning set forth in the Agreement.

 

Effective as of January 1, 2005, the Agreement is hereby amended as follows:

 

1.The second sentence of Section 3(a) of the Agreement is hereby amended to read
as follows:

 

“If the Company terminates your employment for any reason other than for
“cause,” then the Company shall pay you, as severance pay, provided that you
have not breached the provisions of paragraph 4 hereof, your salary at the rate
in effect immediately prior to such termination, for a period of one (1) year,
in normal payroll installments in accordance with the Company’s then payroll
practices.”

 

2.Section 3(c) of the Agreement is hereby amended in its entirety to read as
follows:

 

“If you voluntarily terminate your employment with the Company for any reason,
the Company shall pay you, as severance pay, provided that you have not breached
the provisions of paragraph 4

 

hereof, and provided that the Company shall not have “cause” to terminate your
employment, your salary at the rate in effect immediately prior to your
termination of employment for a period of one (1) year, in normal payroll
installments in accordance with the Company’s then payroll practices.”

 

3.A new Section 3(d) is hereby added to the Agreement to read as follows:

 



 

 

“Notwithstanding anything herein to the contrary, in the event that you are
deemed a “specified employee,” as defined in Code Section 409A(a)(2)(B)(i), at
the time you become entitled to the payment of benefits under Section 3(a) or
3(c) above, any payments required to be made within the six (6) month period
following your date of termination of employment with the Company (other than in
the case of death or a “disability” as defined in Code Section 409A(a)(2)(C)(i)
or (ii)) shall be delayed and paid in a lump sum on the day immediately
following the expiration of such six (6) month period and the remaining monthly
payments shall be paid on the date such payments would have otherwise been paid
without regard to this Section 3(d). For severance pay purposes, termination of
employment (other than in the case of death or “disability” as defined in Code
Section 409A(a)(2)(C)(i) or (ii)) must constitute a “separation from service”
within the meaning of the regulations issued under Code Section 409A.”

 

4.A new Section 5(d) is hereby added immediately prior to the last sentence of
the Agreement to read as follows:

 

“(d) This Agreement (as amended) is intended to comply with the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.”

 

The terms of the Agreement (as amended herein) remain in full force and effect
subject to, and in accordance with, the terms specified therein.

 

If you agree with the terms of this letter, kindly indicate your acceptance by
signing your name in the space below.

        Sincerely yours,                   BED BATH & BEYOND INC.      Agreed to
and Accepted:  By: ______________________    Steven Temares, CEO     
___________________________  Dated: ____________________ Eugene A. Castagna   

 

 

 